 

Exhibit 10.17

 

UNITED BUSINESS BANK

JOINT BENEFICIARY AGREEMENT

(By and Between United Business Bank and Mary Therese Curley)

 

Insurer/Policy: The Great-West Life Assurance Company Policy New York Life
Insurance and Annuity Policy     Bank: United Business Bank     Insured: Mary
Therese Curley     Relationship of Insured to Bank: Executive     Effective
Date: July 31, 2018

 

The respective rights and duties of UNITED BUSINESS BANK (hereinafter the
“Bank”) and MARY THERESE CURLEY (hereinafter “Insured”) in the above-referenced
Policy(ies) shall be pursuant to the terms set forth below:

 

1.DEFINITIONS.

 

Refer to the Policy(ies’) contract for the definition of any term in this Joint
Beneficiary Agreement (hereinafter “Agreement”) that is not defined herein. If
the definition of a term in the Policy(ies) is inconsistent with the definition
of a term in this Agreement, then the definition of the term as set forth in
this Agreement shall supersede and replace the definition of the terms as set
forth in the Policy(ies).

 

1.1Accelerated Benefit. The term “Accelerated Benefit” shall mean amounts
requested and received pursuant to any Policy(ies) rider permitting the
policyowner or Insured access to portions of the eligible death benefit in the
event the Insured is diagnosed with a chronic or terminal illness [as required
by the individual Policy(ies)].

 

1.2Beneficiary. “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Paragraph 3 below that are
entitled to receive benefits under this Plan upon the death of Insured.

 

1.3Beneficiary Designation Form. “Beneficiary Designation Form” shall mean the
form established from time to time by the Bank and the Administrator, which an
Insured completes, signs and returns in order to designate one or more
Beneficiaries.

 

 

 

 

1.4Board. “Board” means the Board of Directors of the Bank.

 

1.5Claimant. “Claimant” shall have the meaning assigned to an individual who
makes a claim pursuant to the provisions of Paragraph 12 below.

 

1.6Code. The term the “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

 

1.7ERISA. The term "ERISA" shall mean the Employee Retirement Income Security
Act of 1974, as amended.

 

1.8Net Amount-at-Risk. The term “Net Amount-at-Risk” (hereinafter “NAR”) shall
be defined as the total proceeds of the Policy(ies) less the cash value of the
Policy(ies).

 

1.9Plan. The term “Plan” refers to this arrangement, as evidenced by this
Agreement, whereby Insured (or Insured’s Beneficiary) is entitled to receive a
benefit.

 

1.10Separation From Service. The term “Separation From Service” (or “Separates
From Service”) shall be read and interpreted consistent with Code Section 409A
and any future notices or guidance related thereto. In addition, for the
purposes of this Agreement, Insured shall experience a Separation From Service
only upon separating as an executive of the Bank and a director on the Board, as
applicable.

 

2.POLICY(IES) TITLE AND OWNERSHIP.

 

Title and ownership of the Policy(ies) shall reside in the Bank for its use and
for the use of the Insured all in accordance with this Agreement. The Bank, in
its sole discretion, may surrender or terminate the Policy(ies) at any time and
for any reason. Where the Bank and Insured (or assignee, with the consent of
Insured) mutually agree to exercise the right to increase the coverage under the
subject Policy(ies), then, in such event, the rights, duties and benefits of the
parties to such increased coverage shall continue to be subject to the terms of
this Agreement.

 

The Bank (or the trustee, in the event of the establishment of a rabbi trust, at
the direction of the Bank) may sell, surrender or transfer ownership of the
Policy to the Insurer or any third party, provided that, in the event of any
such sale, surrender or transfer prior to termination of this Agreement, the
Bank (or Trustee) replaces the Policy with a life insurance policy or policies
on the life of Insured providing death benefits that are at least as much as
that of the Policy(ies) being replaced. The rights, duties and benefits of the
Bank, the Insured or the trustee with respect to any such replacement policy
shall be subject to the terms of this Agreement. At the request of the Bank,
Insured shall take any and all actions that the Bank determines may be
reasonably necessary for the sale, surrender or transfer of the Policy, the
issuance of a replacement policy(ies), and subjecting the replacement
policy(ies) to the terms of this Agreement.

 

2

 

 

3.BENEFICIARY DESIGNATION RIGHTS.

 

Insured (or assignee) shall have the right and power to designate a
“Beneficiary” or “Beneficiaries” to receive Insured’s share of the proceeds
payable upon the death of Insured, and to elect and change a payment option for
such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.

 

A divorce will automatically revoke the portion of a Beneficiary Designation
Form designating the former spouse as a Beneficiary. The former spouse will be a
Beneficiary under this Agreement only if a new such Beneficiary Designation Form
naming the former spouse as a Beneficiary is filed after the date the
dissolution decree is entered. In addition, if no primary or secondary
beneficiary shall survive Insured (or no trust has been designated), then the
Beneficiary under this Agreement shall be deemed to be Insured’s estate.

 

4.PREMIUM PAYMENT METHOD.

 

Subject to the Bank’s absolute right to surrender or terminate the Policy(ies)
at any time and for any reason, the Bank shall pay the premium required for each
Policy as it becomes due.

 

5.TAXABLE BENEFIT.

 

Annually, Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to Insured the amount of imputed income each year on
Form W-2 or its equivalent.

 

6.DIVISION OF DEATH PROCEEDS.

 

Subject to Paragraphs 7 and 9 herein, the division of the death proceeds of the
Policy(ies) is as follows:

 

A.In the event Insured has not yet Separated From Service at the time of death,
then, upon the death of Insured, Insured’s Beneficiary(ies) shall be entitled to
receive an amount equal to Fifty Percent (50%) of the NAR of the Policy(ies)
subject to this Agreement.

 

3

 

 

B.Should the Insured Separate From Service for any reason other than death (the
circumstances of which are governed by Paragraph 6A), then neither Insured nor
Insured’s Beneficiary(ies) shall be entitled to receive any amount of the
Policy(ies) proceeds pursuant to this Agreement.

 

C.The Bank may select which Policy(ies) shall be used to pay benefits due under
this Agreement.

 

D.The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.

 

E.Any refund of unearned premium as provided in any Policy(ies) shall be paid to
the Bank.

 

7.ACCELERATED BENEFIT IN THE EVENT OF TERMINAL OR CHRONIC ILLNESS (AS
APPLICABLE) AND DIVISION OF CASH SURRENDER VALUE OF THE POLICY(IES).

 

Provided Insured’s right to receive benefits under this Agreement has not
terminated pursuant to the provisions of Paragraph 9 herein, and provided the
Policy(ies) provides for such option through an accelerated benefit or living
benefit rider (i.e., generally requiring that the Insured is either terminally
or chronically ill), Insured shall have the right to request, in writing, the
full amount to which he is entitled under this Agreement, and subject to any
further limitation on dollar amounts imposed by the Policy(ies). Any Accelerated
Benefit paid to Insured hereunder shall be deducted from any amounts to which
Insured or her Beneficiary(ies) is (or may be) entitled pursuant to the
provisions of Paragraph 6 above. Neither Bank nor Corrigan & Company (PFIS) make
any representations or warranties about the tax consequences of such a request
for accelerated or living benefits.

 

In addition, and subject to the forgoing, at all times prior to Insured’s death,
the Bank shall be entitled to an amount equal to the Policy(ies)’s cash value,
as that term is defined in the Policy(ies) contract, less any Policy loans,
accelerated benefits and unpaid interest or cash withdrawals previously incurred
by the Bank and any applicable surrender charges. Such cash value shall be
determined as of the date of surrender or death as the case may be.

 

8.RIGHTS OF PARTIES WHERE POLICY(IES) ENDOWMENT OR ANNUITY ELECTION EXISTS.

 

In the event the Policy(ies) involves an endowment or annuity element, the
Bank’s right and interest in any endowment proceeds or annuity benefits, on
expiration of the deferment period, shall be determined under the provisions of
this Agreement by regarding such endowment proceeds or the commuted value of
such annuity benefits as the Policy’s cash value. Such endowment proceeds or
annuity benefits shall be considered to be like death proceeds for the purposes
of division under this Agreement.

 

4

 

 

9.TERMINATION.

 

This Agreement shall terminate upon Insured’s Separation From Service, upon the
mutual written agreement of the Bank and Insured, or upon distribution of the
death benefit proceeds in accordance with Paragraph 6 above. In addition, this
Agreement shall also terminate in the event Insured requests and receives an
Accelerated Benefit in an amount equal to the amount she is (or may be) entitled
to receive pursuant to the provisions of Paragraph 6 above.

 

10.INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS.

 

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject Policy(ies) nor any rights, options, privileges or duties created under
this Agreement.

 

11.AGREEMENT BINDING UPON THE PARTIES.

 

This Agreement shall bind Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

12.ADMINISTRATIVE AND CLAIMS PROVISIONS.

 

The following provisions are part of this Agreement and are intended to satisfy
the requirements of ERISA (when required):

 

A.Named Fiduciary and Plan Administrator.

 

The Named Fiduciary and Plan Administrator (hereinafter “Administrator) of this
Agreement shall be the Board of Directors of the Bank. The Administrator may
designate a replacement Administrator at any time, or may delegate to others
certain aspects of the management and operation responsibilities of the Plan,
including the employment of advisors and the delegation of any ministerial
duties to qualified individuals.

 

B.Dispute Over Benefits.

 

In the event a dispute arises over the benefits under this plan and benefits are
not paid to Insured (or to Insured’s Beneficiary[ies], if applicable) and such
Claimants feel they are entitled to receive such benefits, then a written claim
must be made to the Administrator named above in accordance with the following
procedures:

 

5

 

 

(i)Written Claim. The Claimant may file a written request for such benefit to
the Administrator.

 

(ii)Claim Decision. Upon receipt of such claim, the Administrator shall respond
to such Claimant within ninety (90) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days for reasonable cause by notifying the Claimant in
writing, prior to the end of the initial ninety (90) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

 

If the claim is denied in whole or in part, the Administrator shall notify the
Claimant in writing of such denial. The Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;

(b)The specific reference to pertinent provisions of the Agreement on which the
denial is based;

(c)A description of any additional information or material necessary for
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

(d)Appropriate information as to the steps to be taken if Claimant wishes to
submit the claim for review and the time limits applicable to such procedures;
and

(e)A statement of Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

(iii).Request for Review. Within sixty (60) days after receiving notice from the
Administrator that a claim has been denied (in part or in its entirety), then
Claimant (or their duly authorized representative) may file with the
Administrator, a written request for a full and fair review of the denial of the
claim. In the case of disability benefits where a medical judgment was part of
the basis of the adverse benefit determination, the review shall include a
consultation with an independent health care professional.

 

6

 

 

Claimant (or his duly authorized representative) shall then have the opportunity
to submit written comments, documents, records and other information relating to
the claim. The Administrator shall also provide Claimant, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to Claimant’s
claim for benefits.

 

(iv).Decision on Review. The Administrator shall respond in writing to such
Claimant within sixty (60) days after receiving the request for review. If the
Administrator determines that special circumstances require an extension of time
for processing the claim, written notice of the extension shall be furnished to
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The notice of extension must set forth the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision.

 

In considering the review, the Administrator shall take into account all
materials and information Claimant submits relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.

 

The Administrator shall notify Claimant in writing of its decision on review.
The Administrator shall write the notification in a manner calculated to be
understood by Claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)Reference the specific provisions of the Agreement on which the denial is
based;

(c)A statement that Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to Claimant’s
claim for benefits; and

(d)A statement of Claimant’s right to bring a civil action under ERISA Section
502(a).

 

7

 

 

(v)Special Timing and Rules for Disability Claims. In the event a claim above is
a claim for disability benefits, then the applicable time periods for notifying
Claimant regarding benefit determinations shall be reduced as required by 29 CFR
2560.503-1 (within a reasonable period of time, but not to exceed 45 days,
subject to no more than two (2) thirty-day (30 day) extensions if necessary due
to matters beyond control of the plan and subject to proper notice being given).
In the event any extension is required, then notice of such extension shall
specify the standards on which the entitlement to a benefit is based, all
unresolved issues that prevent a decision on a claim, the additional information
needed to resolve those issues, and claimant shall be afforded at least
forty-five (45) days in which to provide the specified information.
Additionally, all disability claims shall be handled in a manner which is
compliant with the Department of Labor Rules, including but not limited to the
following:

 

(a)Claims and appeals will be adjudicated in a manner designed to ensure
independence and impartiality of the persons involved in making the benefit
determination;

(b)All benefit denial notices shall contain a complete discussion of why the
claim was denied and the standards applied in reaching the decision, including
the basis for disagreeing with the views of health care professionals,
vocational professionals, or the Social Security Administration;

(c)Claimant shall have the right to access to the entire claim file and other
relevant documents, and shall be guaranteed the right to present evidence and
testimony in support of their claim during the review process;

(d)Claimant shall be given notice and a fair opportunity to respond before
denials at the appeals stage are based on new or additional evidence or
rationales;

(e)Claimant is not prohibited from seeking court review of a claim denial based
on a failure to exhaust administrative remedies under the plan if the plan
failed to comply with the claims procedure requirements (unless the violation
was the result of a minor error);

(f)Certain rescissions of coverage are to be treated as adverse benefit
determinations triggering the plan’s appeals procedures; and

(g)All required notices and disclosures issued hereunder shall be written in a
culturally and linguistically appropriate manner.

 

13.GENDER.

 

Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

8

 

 

14.INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT.

 

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the Policy(ies)
provisions shall fully discharge the Insurer from any and all liability.

 

15.SEVERABILITY AND INTERPRETATION.

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

 

16.APPLICABLE LAW.

 

The laws of the State of California shall govern the validity and interpretation
of this Agreement.

 

17.EFFECT OF THE LIFE INSURANCE POLICY’S CONTESTABILITY CLAUSES.

 

The parties herein understand and agree that the payment of the benefits
provided herein are subject to the life insurance Policy’s(ies’) suicide and
contestability clauses and other such clauses, and if such clauses preclude the
Insurer from paying the full death proceeds, then, in such event, no death
benefits of whatever nature shall be payable to Insured’s (or Insured’s
Assignee’s) Beneficiary(ies) under this Agreement.

 

This Agreement shall be effective as of the date first set forth above.

 

UNITED BUSINESS BANK               By: /s/ George J. Guarini   By: /s/ Keary L.
Colwell         Insured           Title: Chief Executive Officer   Date:  
August 13, 2017           Date: August 13, 2017      

 

9

 